Application for a resettlement of a decision made by this court on the 10th day of November, 1948 ( 274 App. Div. 379). Application granted, without costs, and the decision modified to read as follows: Judgment entered in this action in the Clerk’s Office of St. Lawrence County on the 19th day of January, 1948 and the order denying motion for a new trial reversed, on the law and facts, and a new trial granted, with costs and disbursements to the defendant-appellant to abide the event. Present — Foster, P. J., Heflleman, Brewster, Bergan and Coon, JJ.